DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Examiner’s Comment
This Action is in response to the Request for Continued Examination filed on 02/24/2022 with Amended Claims and Applicant's Remarks filed on 02/24/2022.
Applicant has amended claims 1, 2, 4, 7, 8, 10, 13, 14, and 16 according to Amendments filed on 02/24/2022. Claims 1-18 are pending and currently under consideration for patentability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim(s) 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2018/0143986 to Sinha in view of U.S. Publication 2019/0236139 to DeFelice and in further view of U.S. Publication 2016/0358205 to Beltramo.

Claims 1-6, 7-12, and 13-18 are method, system, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 1:
Sinha teaches:
A method comprising: receiving, by a computer, a persuasion-based input comprising a text and one or more marketing objectives to persuade a desired response (i.e. user inputs electronic communication such as an email to persuade an interaction between a user and content item) (Sinha: ¶ [0036] “The content analysis system 104 shown in FIG. 2 may be an example embodiment of the content analysis system 104 described above in regard to FIG. 1. As shown in act 202 of FIG. 2, the content analysis system 104 receives an electronic communication from the client device 102 (e.g., an email). For example, the client device 102 can upload an electronic communication to the content analysis system 104 via the network 106…As described above, the content item is described herein as being provided within an electronic communication. As used herein, the term "electronic communication" means any digital communication object. For example, in some embodiments, the content analysis system 104 can receive the content item within one or more of an email, a text message, a post (e.g., a ;
evaluating, by the computer, a plurality of persuasion values of a plurality of text segments of the text and a plurality of persuasion […] values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments (i.e. evaluating content item elements to determine persuasion score, wherein each element is weighted and combined in order to determine the overall persuasion scores) (Sinha: ¶¶ [0094] [0095] “In particular, the content analysis system 104 can provide a step for determining a persuasion score of the content item. The step for determining a persuasion score of the content item can include determining weights (beta) of the characteristics of the elements of the content item. Specifically, the step for determining a persuasion score of the content item can include generating weights (beta) of the characteristics from training data utilizing a machine-learning system, such as, one or more of the machine-learning systems described above in regard to acts 406-412 of FIG. 4. Additionally, the step can include determining weights (beta) of the characteristics of intended recipients... Furthermore, the step can include combining the weighted scores (beta,x,) of each of the element characteristics and intended recipient characteristics to determine a persuasion score of the content item. In particular, the step can include utilizing the following algorithm (described above in regard to FIG. 2) in combining the scores (x,) of each of the characteristics and the weights (beta,) of each the characteristics of the elements and intended recipient of the content item.”);
by applying, by the computer, a sentiment analysis classifier and tone analysis classifier to a separate word of a plurality of words of the text to identify a separate dimension of a separate word attribute vector for each separate word, wherein the plurality of persuasion factors include a sentiment and a tone (i.e. applying sentiment analysis and text formality to each textual element of the plurality of words of the text to identify a score for each textual element, wherein the scores consist of a text ;
generating, by the computer, a desired curve of persuasion factors across the plurality of text segments according to the one or more marketing objectives […] (i.e. generating a correction factor based on predicted click-through rate for each of the content item elements) (Sinha: ¶¶ [0089] [0090] “While the correction factor is not necessarily required for classifying outcomes of the persuasion scores into two groups (e.g., persuasive or not), the correction factor facilitates determining a predicted click-through rate of the content items. For example, without the correction factor, the intercept value may not be a consistent estimate (e.g., estimate via the machine-learning process described above), and accordingly, the persuasion score may not accurately reflect the predicted interaction rate…After ; 
recommending, by the computer, one or more replacement words to replace one or more selected words in text corresponding to the one or more of the plurality of text segments outside the desired curve to move a deviation between the plurality of persuasion values […] in comparison to the desired curve of persuasion factors (i.e. if the content item is deemed unpersuasive, then providing author with recommendations of content item elements that will improve the persuasion score, wherein the content item elements include text) (Sinha: ¶ [0020] “In the event the content analysis system provides a result indicating the content item is unpersuasive, the content analysis system provides the author meaningful insight and/or recommendations that allow the author to modify and increase the persuasive quality of the content item prior to sending the content item to recipients.” Furthermore, as cited in ¶ [0111] “Furthermore, method 600 can include an act of providing, for presentation on the client device, an indication of an element of the content item that are reducing the persuasion score, an act of receiving an updated electronic communication, wherein the element of the content item is modified within the updated electronic communication, and an act of sending the updated electronic communication to a plurality of recipient users.”); and
outputting, by the computer, the one or more replacement words and the visual representation to one or more types of interfaces, wherein the one or more replacement words are provided to a user of the one or more interfaces in a step-by-step guidance (Sinha: ¶ [0111] “Furthermore, method 600 can .
Sinha does not explicitly disclose a plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments; by taking a progressive convergence between each selection of separate persuasion factors for each separate entry point and exit point to each respective text segment, wherein the desired curve is generated based at least on assigning the sentiment and tone to each of the plurality of persuasion factors; recommending, by the computer, one or more replacement words to replace one or more selected words in text to move a deviation between the plurality of persuasion values and plurality of transition values in comparison to the desired curve of persuasion factors; and generating, by the computer, a visual representation of the desired curve of the persuasion corresponding to the plurality of persuasion values.
However, DeFelice further discloses:
a plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments (i.e. words represented as either 1 or 0 and vector for each word in a sentence or text segment) (DeFelice: ¶ [0064] “In one embodiment, statements in 5b are transformed into a bag of words representation and stopwords removed. The vectors (a)-(d) show a portion of the vector where each element of the vector represents a different word. As each piece of information is identified, the corresponding word is changed from a 0 to a 1. In one embodiment, more than words are represented by the positions in the vector; they can also be concepts or entities. For example, the term "Pao Gong" in FIG. 5b can be associated with a particular Chinese restaurant, and so the concept of "enjoys Chinese food" can be represented within the vector representation of 5c. As more information is discovered about the prospect, more concepts or words can be associated with the prospect. FIG. 5c shows this by showing the change in a portion of the vector representation over time from earlier (vector (a) at top) to later (vector (d) at bottom).”); 
by taking a progressive convergence between each selection of separate persuasion factors for each separate entry point and exit point to each respective text segment, wherein the desired curve is generated based at least on assigning the sentiment and tone to each of the plurality of persuasion factors (i.e. generating a visual model comprising a standard deviation of the values for each word/paragraph, wherein the model is generated based on assigned sentiment values and emotional tone for each word/paragraph) (DeFelice: ¶¶ [0097] [0098] “The evaluator also takes the prospect model 1303 and using all the information provided creates output 1304, where the output is a measure of "quality" and "fit" of the candidate generated text to both the objective measurements associated with matching some of the statistical qualities of the source text, as well as a measure of fit to the prospect personality ;
recommending, by the computer, one or more replacement words to replace one or more selected words in text to move a deviation between the plurality of persuasion values and plurality of transition values in comparison to the desired curve of persuasion factors (i.e. generate most appropriate English word based on score in comparison to desired intuitive model) (DeFelice: ¶ [0046] “To generate the translated word at each step, the decoder pays attention to a weighted distribution over the encoded word and sentence vectors judged most relevant to generate the English word most appropriate for the particular place in the sentence.” Furthermore, as cited in ¶ [0048] “The arrow 227 is bidirectional, showing that a "human-like" candidate text provided by decoder 224 can be evaluated before that text is ; and
generating, by the computer, a visual representation of the desired curve of the persuasion corresponding to the plurality of persuasion values (i.e. generating a visual model comprising a standard deviation of the values for each word/paragraph) (DeFelice: ¶¶ [0097] [0098] “The evaluator also takes the prospect model 1303 and using all the information provided creates output 1304, where the output is a measure of "quality" and "fit" of the candidate generated text to both the objective measurements associated with matching some of the statistical qualities of the source text, as well as a measure of fit to the prospect personality model…Statistical measurement component 1310 counts words, paragraphs, and quantifies the high-level "visual" structure. The values for the candidate text are identified and the result is compared against the corresponding computed values for the source text. If the value for the candidate text is acceptable, as measured by the likelihood of the candidate's computed value given a normal distribution around the value computed for the source text.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add DeFelice’s plurality of persuasion transition values across the plurality of text segments and recommending replacement words to replace selected words in text to Sinha’s recommending replacement elements to replace selected words in text to move a deviation between the plurality of persuasion values in comparison to the desired curve of persuasion factors.  One of ordinary skill in the art would have been motivated to do so in order for “reducing the variability and enhancing the likelihood of successful near-human-level text 
Sinha and DeFelice do not explicitly disclose determining, by the computer, that one or more of the plurality of text segments is outside the desired curve.
However, Beltramo further discloses:
determining, by the computer, that one or more of the plurality of text segments is outside the desired curve (i.e. determining that the words are in the area below x-axis representing the persuasion floor which reads on the text segment being outside the desired curve) (Beltramo: ¶¶ [0028]-[0030] “The potential for an audience may be referred to as a persuasion frontier, and may further be defined as the curve of maximal potential brand lift given an audience predisposition. The persuasion frontier may be calculated in a manner consistent with example Equation 4…A persuasion floor is the opposite of the persuasion frontier, in that the former bounds the potential damage that could result from destructive advertising. The persuasion floor may be calculated in a manner consistent with example Equation 5…FIG. 2A illustrates an example chart 200 having a playing field 202 that is bounded by a persuasion frontier 204 and a persuasion floor 206. In the illustrated example of FIG. 2, the chart 200 includes a y-axis reflecting a level of brand lift (effectiveness) 208 and an x-axis reflecting a level of predisposition 210. The example area above the x-axis 210 reflects a potential for brand building, while the example area below the x-axis 210 reflects a potential for brand degradation.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Beltramo’s determining that one or more of the plurality of text segments is outside the desired curve to Sinha’s recommending replacement elements to replace selected words in text to move a deviation between the plurality of persuasion values in 
With respect to Claims 7 and 13:
All limitations as recited have been analyzed and rejected to claim 1. Claim 7 recites “A computer system comprising one or more processors, one or more computer-readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising:” (Sinha: ¶ [0122]) the steps performed by method claim 1. Claim 13 recites “A computer program product comprises one or more computer readable storage media having program instructions collectively stored thereon, wherein the one or more computer readable storage media are not a transitory signal per se, the program instructions executable by a computer to cause the computer to:” (Sinha: ¶ [0121]) the steps performed by method claim 1. Claims 7 and 13 do not teach or define any new limitations beyond claim 1. Therefore, they are rejected under the same rationale.

With respect to Claim 2:
Sinha does not explicitly disclose the method according to claim 1, further comprising: receiving, by the computer, the text comprising a sales letter and the marketing objectives comprising a persuasion map that specifies one or more parameters of separate persuasion factors for each separate entry point and exit point to each respective text segment of the plurality of text segments.
However, DeFelice further discloses receiving, by the computer, the text comprising a sales letter and the marketing objectives comprising a persuasion map that specifies one or more parameters of separate persuasion factors for each separate entry point and exit point to each respective text segment of the plurality of text segments (i.e. Figs. 8a and 8b represent persuasion map specifying parameters for each layer) (DeFelice: Fig. 8a and Fig. 8b. Furthermore, as cited in ¶ [0083] “This architecture is designed to allow a multifactor representation of the input in the first two hidden layers, force compression of representation (and thus information loss) in the third layer, and provide an expanded representation from the compressed value to the parameters of interest in the fourth and fifth layers… This embodiment proceeds from the perception that this is a multi-factor mapping problem from a higher to a lower dimensional space, so a straightforward compressive architecture should be sufficient, with the advantage of being easier to train and not suffering as much from the disappearing gradient problem. The number of output nodes 916 is sized to the personality model-in the case of the sample problem, five. This allows a point output as shown in FIG. 8a. In an additional embodiment, the output nodes are sized output both a mean and a standard deviation value. This allows a probability function output as shown in FIG. 8b.”).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add DeFelice’s persuasion map that specifies parameters of separate persuasion factors for each respective text segment to Sinha’s recommending replacement elements to replace one or more selected words in text to move a deviation between the plurality of persuasion values in comparison to the desired curve of persuasion factors.  One of ordinary skill in the art would have been motivated to do so in order for “reducing the variability and enhancing the likelihood of successful near-human-level text generation and…so that proposed outputs both match an outside objective regarding the information content, emotional affect, and grammatical acceptability.” (DeFelice: ¶ [0009]).
With respect to Claims 8 and 14:
All limitations as recited have been analyzed and rejected to claim 2. Claims 8 and 14 do not teach or define any new limitations beyond claim 2. Therefore, they are rejected under the same rationale.

With respect to Claim 3:
Sinha teaches:
The method according to claim 1, further comprising: receiving, by the computer, the text comprising a sales letter and the marketing objectives comprising one or more high importance features (i.e. marketing objectives comprise score associated with high importance features such as gender or gender score) (Sinha: ¶ [0063] “For example, if the content item relates to subject matter more likely to be of interest to a female, and the intended recipient is determined to be a female, the content analysis system 104 determines a higher gender score (e.g., indicating a higher persuasiveness for the intended recipient) than if the intended recipient is a male. In some embodiments, the content analysis system 104 can determine the gender score to be neutral. In other words, when the content item relates to subject matter likely to be of equal interest to males and females, the content analysis system 104 can neutralize the gender score. Furthermore, the content analysis system 104 can store data representing the gender score within the persuasion score database and can associate the gender score with the intended recipient.”); and
generating, by the computer, the desired curve of persuasion factors across the plurality of text segments according to the one or more marketing objectives, wherein a first selection of portions of the desired curve of persuasion factors for a first selection of the text segments not comprising the one or more high importance features is calculated based on a progressive convergence and a second selection of portions of the desired curved of persuasion factors for a second selection of text segments comprising the one or more high importance features is calculated based on a higher derivation curve than applied by the progressive convergence (i.e. generating click-rate probability of content item by calculating a progressive convergence or a weighted average of the persuasiveness scores for content item elements and allowing a modification of a content item that has a lower score to an edit that provides a higher score) (Sinha: ¶ [0023] “In such a case, the content analysis system performs one or more of the above processes to determine a persuasiveness for each of the multiple content items within the electronic communication, and then determines an overall persuasiveness of the electronic communication based on the persuasiveness of each of the multiple content items. For example, in one or more embodiments, the content analysis system combines multiple probability click-through rates corresponding to each of the multiple content items based upon size and position characteristics of the content items within the electronic communication. Accordingly, the content analysis system can generate an overall probability click-through rate, for an intended audience, of an electronic communication including multiple content items.” Furthermore, as cited in ¶ [0111] “Furthermore, method 600 can include an act of providing, for presentation on the client device, an indication of an element of the content item that are reducing the persuasion score, an act of receiving an updated electronic communication, wherein the element of the content item is modified within the updated electronic communication, and an act of sending the updated electronic communication to a plurality of recipient users.”).
With respect to Claims 9 and 15:
All limitations as recited have been analyzed and rejected to claim 3. Claims 9 and 15 do not teach or define any new limitations beyond claim 3. Therefore, they are rejected under the same rationale.

With respect to Claim 4:
Sinha teaches:
The method according to claim 1, wherein evaluating, by the computer, the plurality of persuasion values of the plurality of text segments of the text and the plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments further comprises: calculating, by the computer, a separate persuasion value of the plurality of persuasion values of a particular text segment of the plurality of text segments by applying a functional combination to a plurality of separate word attribute vectors at each separate dimension for a selection of words of the plurality of words in the particular text segment (i.e. calculating sentiment score or text formality score that is used in conjunction with the persuasion values, based on each textual element) (Sinha: ¶ [0048] “Furthermore, the content analysis system 104 can store data representing the text formality score within the persuasion score database and can associate the text formality score with the textual element, e.g., within a table.” Furthermore, as cited in ¶ [0049] “As with other element characteristics, the content analysis system 104 determines a measure of text sentiment by generating a text sentiment score of the textual element, as shown in act 308 of FIG. 3. In some instances, the content analysis system 104 determines the text sentiment score of the textual element utilizing the NLP system. One skilled in the art with recognize, based on the disclosure herein, that various methods known in the art can be used to determine a text sentiment score. Furthermore, the content analysis system 104 can associate the text sentiment score with the textual element. For example, the content analysis system 104 can store data representing the text sentiment score within the persuasion score database associating the text sentiment score with the textual element, e.g., within a table.”).
With respect to Claims 10 and 16:
All limitations as recited have been analyzed and rejected to claim 4. Claims 10 and 16 do not teach or define any new limitations beyond claim 4. Therefore, they are rejected under the same rationale.

With respect to Claim 5:
Sinha does not explicitly disclose the method according to claim 1, further comprising: outputting, by the computer, a visual representation of each attribute dimension of a plurality of attribute dimensions of a separate vector calculated for each of the plurality of persuasion values and each of the plurality of persuasion transition values with a visual representation of the plurality of text segments.
However, DeFelice further discloses outputting, by the computer, a visual representation of each attribute dimension of a plurality of attribute dimensions of a separate vector calculated for each of the plurality of persuasion values and each of the plurality of persuasion transition values with a visual representation of the plurality of text segments (i.e. Figs. 8a and 8b represent persuasion map specifying parameters for each layer) (DeFelice: Fig. 8a and Fig. 8b. Furthermore, as cited in ¶ [0083] “This architecture is designed to allow a multifactor representation of the input in the first two hidden layers, force compression of representation (and thus information loss) in the third layer, and provide an expanded representation from the compressed value to the parameters of interest in the fourth and fifth layers… This embodiment proceeds from the perception that this is a multi-factor mapping problem from a higher to a lower dimensional space, so a straightforward compressive architecture should be sufficient, with the advantage of being easier to train and not suffering as much from the disappearing gradient problem. The number of output nodes 916 is sized to the personality model-in the case of the sample problem, five. This allows a point output as shown in FIG. 8a. In an additional embodiment, the output nodes are sized output both a mean and a standard deviation value. This allows a probability function output as shown in FIG. 8b.” Furthermore, as cited in ¶ [0098] “Statistical measurement component 1310 counts words, .
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add DeFelice’s outputting a visual representation of each attribute dimension of a separate vector calculated for each persuasion values and persuasion transition values with a visual representation of the plurality of text segments to Sinha’s recommending replacement elements to replace selected words in text to move a deviation between the plurality of persuasion values in comparison to the desired curve of persuasion factors.  One of ordinary skill in the art would have been motivated to do so in order for “reducing the variability and enhancing the likelihood of successful near-human-level text generation and…so that proposed outputs both match an outside objective regarding the information content, emotional affect, and grammatical acceptability.” (DeFelice: ¶ [0009]).
With respect to Claims 11 and 17:
All limitations as recited have been analyzed and rejected to claim 5. Claims 11 and 17 do not teach or define any new limitations beyond claim 5. Therefore, they are rejected under the same rationale.

With respect to Claim 6:
Sinha teaches:
The method according to claim 1, further comprising: outputting, by the computer, a visual representation of the deviation of the plurality of persuasion values and plurality of transition values by text segment from the desired curve of persuasion factors (Sinha: Elements 510 and 511 in Fig. 5B and Elements 511 and 518 in Fig. 5C).
With respect to Claims 12 and 18:
All limitations as recited have been analyzed and rejected to claim 6. Claims 12 and 18 do not teach or define any new limitations beyond claim 6. Therefore, they are rejected under the same rationale.

Response to Arguments
Applicant’s arguments see pages 11-18 of the Remarks disclosed, filed on 02/24/2022, with respect to the 35 U.S.C. § 101 rejection(s) of claim(s) 1-18 have been considered and are persuasive:
The Applicant asserts “Specifically, the Federal Circuit found that the invention in DDR was directed to a system for use in solving the business challenge of retaining website visitors, which is not an “abstract idea” as defined by the Supreme Court. Similarly, the present invention is directed to a method for guiding customized textual persuasiveness to meet the persuasion objectives of a communication at multiple levels. For example, paragraph [0017] of the specification as filed states, “{f]igure 1 illustrates a block diagram of one example of a persuasion controller for guiding customization of a communication to meet one or more persuasion objectives of the communication at multiple levels.” Further, paragraph [0018] of the specification as filed states, “[i]n one example, a persuasion controller 120 receives a persuasion-based input 110 that includes one or more of elements of a communication that is intended to be persuasive in nature and text that indicates the goals and other persuasion objectives for a communication that is intended to be persuasive in nature. In one example, persuasion-based input 110 may be specified for a type of interface receiving the input. For example, persuasion-based input 110 may include communication text, such as a sales letter, 
The Examiner would additionally like to note that the independent claims recite “evaluating, by the computer, a plurality of persuasion values of a plurality of text segments of the text and a plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments by applying, by the computer, a sentiment analysis classifier and tone analysis classifier to a separate word of a plurality of words of the text to identify a separate dimension of a separate word attribute vector for each separate word. wherein the plurality of persuasion factors include a sentiment and a tone; generating, by the computer, a desired curve of persuasion factors across the plurality of text segments according to the one or more marketing objectives by taking a progressive convergence between each selection of separate persuasion factors for each separate entry point and exit point to each respective text segment, wherein the desired curve is generated based at least on assigning the sentiment and the tone to each of the plurality of persuasion factors; generating, by the computer, a visual representation of the desired curve of persuasion factors corresponding to the plurality of persuasion values; and outputting, by the computer, the one or more replacement words and the visual representation to one or more types of interfaces, wherein the one or more replacement words are provided to a user of the one or more types of interfaces in a step-by-step guidance.” The claims recite limitations that are indicative of integration into a practical application. The claims satisfy the Prong 2 consideration because the claims recite an “improvement to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)” (e.g. generating visual representations of the desired curve of persuasion to be outputted via interfaces, wherein the visual representation is “in a format that quickly pinpoints areas for the user to make changes in sales letter to more objectively tune language toward persuasion objectives than the user would achieve through receiving large volumes of raw numerical data alone.” Applicant’s originally filed specification in ¶ [0061]) and the claims would be “applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” - see MPEP 2106.05(e) and Vanda Memo (e.g. generating visual representations of the desired curve of persuasion based on sentiment and tone classifiers). Therefore, the rejection(s) of claim(s) 1-18 under 35 U.S.C. § 101 has been withdrawn.
Applicant’s arguments see pages 18-21 of the Remarks disclosed, filed on 02/24/2022, with respect to the 35 U.S.C. § 103(a) rejection(s) of claim(s) 1-18 over Sinha in view of DeFelice and in further view of Beltrami have been considered but are not persuasive. The Applicant asserts “Applicant respectfully asserts that the combination of Sinha, DeFelice, and Beltrami does not explicitly teach or fairly suggest “evaluating, by the computer a plurality of persuasion values of a plurality of text segments of the text and a plurality of persuasion transition values consecutively between respective persuasion values of the plurality of persuasion values across the plurality of text segments by applying, by the computer, a sentiment analysis classifier and tone analysis classifier to a separate word of a plurality of words of the text to identify a separate dimension of a separate word attribute vector for each separate word, wherein the plurality of persuasion factors include a sentiment and a tone, generating, by the computer, a desired curve of persuasion factors across the plurality of text segments according to the one or more marketing objectives by taking a progressive convergence between each selection of separate persuasion factors for each separate entry point and exit point to each respective text segment, wherein the desired curve is generated based at least on assigning the sentiment and the tone to each of the plurality of persuasion factors; [and] generating, by the computer, a visual representation of the desired curve of persuasion factors corresponding to the plurality of persuasion values” as recited, inter alia, in claim 1, as amended.”  The Examiner respectfully disagrees:
The Sinha reference discloses by applying, by the computer, a sentiment analysis classifier and tone analysis classifier to a separate word of a plurality of words of the text to identify a separate dimension of a separate word attribute vector for each separate word, wherein the plurality of persuasion factors include a sentiment and a tone in at least ¶¶ [0047] [0048] “Based on analyzing the text formality of the textual element, the content analysis system 104 determines a text formality score of the textual element, as shown in act 306 of FIG. 3. For example, utilizing one or more of the methods described above, the content analysis system 104 can consider proportions of different word types, with nouns, adjectives, articles, and prepositions as positive elements; and adverbs, verbs, and interjections as negative elements, to determine the text formality score. Specifically, based on the above-factors, the content analysis system 104 can determine and assign a text formality score to the textual element of the content item. Furthermore, the content analysis system 104 can store data representing the text formality score within the persuasion score database and can associate the text formality score with the textual element, e.g., within a table.…As discussed above, in some embodiments, the content analysis system 104 can also determine a text sentiment characteristic of a textual element. The text sentiment characteristic represents a subjective meaning or feeling that a text element is likely to provide to a reader (e.g., an intended recipient). To determine a text sentiment, the content analysis system 104 identifies and extracts subjective information from text using, for example, one or more of the NPL systems described above.” It is clear from the disclosure above that the Sinha reference discloses applying sentiment analysis and text formality to each textual element of the plurality of words of the text to identify a score for each textual element, wherein the scores consist of a text sentiment score which includes a sentiment persuasion factor and a text formality score which includes a positive/negative connotation or tone with the content. 
The DeFelice reference discloses by taking a progressive convergence between each selection of separate persuasion factors for each separate entry point and exit point to each respective text segment, wherein the desired curve is generated based at least on assigning the sentiment and tone to each of the plurality of persuasion factors in at least ¶¶ [0097] [0098] “The evaluator also takes the prospect model 1303 and using all the information provided creates output 1304, where the output is a measure of "quality" and "fit" of the candidate generated text to both the objective measurements associated with matching some of the statistical qualities of the source text, as well as a measure of fit to the prospect personality model…Statistical measurement component 1310 counts words, paragraphs, and quantifies the high-level "visual" structure. The values for the candidate text are identified and the result is compared against the corresponding computed values for the source text. If the value for the candidate text is acceptable, as measured by the likelihood of the candidate's computed value given a normal distribution around the value computed for the source text.” Furthermore, as cited in ¶ [0048] “The intuition for this model is that a more human-like input should also score better relative to the target messaging, sentiment values, and information content measured by the evaluator 228. If the evaluator 228 is first in time, then its output can be used as an input to the discriminator 226. The intuition for this model is that a generated text that appropriately replicates a particular paragraph with appropriate length, spelling, and grammar, but with different words and emotional tone will also end up scoring better (more "human-like") by discriminator 226. In at least one embodiment, the discriminator 226 and evaluator 228 are parallel inputs into a single component that evaluates both elements simultaneously, and the arrow 227 is representative of the connection between different layers of the joint discriminator/evaluator component.” It is clear from the disclosure above that the DeFelice reference discloses generating a visual model comprising a standard deviation of the values for each word/paragraph, wherein the model is generated based on assigned sentiment values and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2015/0302436 to Reynolds for disclosing (a) a theoretical framework for designing psychological research that uncovers individual decision-making networks, both in terms of sampling requirements and questioning methods, (b) an implementation interface to schedule and administer the appropriate question sequences between an interviewer and a given individual, in real-time, via a web-based system, and (c) a coding and analysis system to summarize and quantify the potential of alternative decision structures to be used to optimize the development of marketing and communication strategies.
U.S. Publication 2019/0065610 to Singh for disclosing an apparatus to generate persuasive rhetoric for a social media participant. The apparatus includes a processor, an input device, an output device, and a non-transitory storage medium. The non-transitory storage medium includes a proposed message read module, a lingo score module, a pulse score module, a tone score module, and a sentiment module. The proposed message read module reads a number of proposed messages from the input device. The lingo score module measures the linguistic lingo of each of the number of proposed messages based on the linguistic lingo of a number of previously published messages. The pulse score module measuring the frequency of the number of proposed messages with a rate of postings for the number of previously published messages. The tone score module measures a willingness attitude of the number of proposed messages. The sentiment module measures a direction and direction of the number of previously published messages. Current price of crypto in exchange platform (down arrow means is falling).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
March 22, 2022